Citation Nr: 1547570	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  03-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as a major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Air Force from July 1973 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's claim for service connection for a major depressive disorder.  He perfected an appeal as to that determination and a September 2010 rating decision of the VA RO in Montgomery, Alabama which denied service connection the Veteran's claim for service connection for a cervical spine disability.

In June 2004, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.  The transcript of which is of record.

REMAND

In December 2010, the Veteran, through his service representative, requested an opportunity to present testimony before a Veterans Law Judge at an in-person hearing to be conducted at the Montgomery VA RO.  The Board remanded this claim for such a hearing on March 23, 2011.  In a July 2012 letter to the Board, the Veteran requested a live Video Conference in place of a Travel Board hearing.  In August 2013, the Veteran requested a hearing for his claim to reopen his previously denied claim for a cervical spine disability.  In November 2013, the Veteran again stated that he wanted to forego a Travel Board hearing for a Video Conference hearing.  In August 2014, the Veteran requested the RO to explore the possibility of holding his Video Conference hearing at the local VA Medical Center (VAMC) in Huntsville, Alabama because he could not travel to Montgomery.  In March 2015, the Veteran once again inquired about the possibility of conducting the Video Conference hearing at the Huntsville, Alabama VAMC.  The file does not contain any evidence that the RO explored this possibility, offered the Veteran an alternative, or provided the Veteran with an explanation as to why such an alternative was not possible.  The Board finds that this was an error. 

It is a basic principle of veteran's law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person or by Video Conference.  Hence the RO must schedule the Veteran for a personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should evaluate the possibility of providing a Video Conference hearing at the Veteran's local VA Medical Center in Huntsville, Alabama, as he is unable to travel because of his disabilities.  

The Veteran should be informed of the result of the RO's decision on the possibility of conducting a Video Conference hearing for the Veteran at the VA Medical Center in Huntsville and given the opportunity to respond to any such decision.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


